Decision handed down November 10, 1948 {ante, p. 947), amended to read as follows: Appeal from an order of the Supreme Court made at an Albany Special Term which dismissed appellant’s petition for an order in the nature of prohibition sought for to restrain respondents from further proceedings with respect to certain matters and questions which petitioner contends were finally and conclusively determined by our decision and order in the so-called “Water Rights” case in Matter of Rochester Gas & Elec. Corp. v. Maltbie (271 App. Div. 202). The court at Special Term correctly interpreted the effect and intent of our decision in the aforesaid case wherein we annulled respondents’ order which was there under review for the reasons stated in the opinions. Our decision there did not determine the cost or value of the water rights or what sums as reflecting either cost or value were properly allowable for capitalization. These questions were necessarily and expressly left open for such determination as the respondents *954might in due course make in its pending case No. 9552. Order affirmed, with $50 costs and disbursements to respondents, and stay vacated. Heffernan, Brewster, Foster and Russell, JJ., concur; Hill, P. J., concurs in a statement.